1    Young Cho
     Attorney at Law: 189870
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Carol A. Ray
7
8
9
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
13   CAROL A. RAY,                           )   No. 2:18-cv-00561-DB
                                             )
14                Plaintiff,                 )   STIPULATION AND ORDER FOR
                                             )   THE AWARD AND PAYMENT OF
15         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO THE EQUAL
16   ANDREW SAUL,                            )   ACCESS TO JUSTICE ACT, 28 U.S.C.
                                             )   § 2412(d) AND COSTS PURSUANT
17   Commissioner of Social Security,        )   TO 28 U.S.C. § 1920
                                             )
18                Defendant.                 )
                                             )
19
20         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
21   OF THE DISTRICT COURT:
22         IT IS HEREBY STIPULATED, by and between the parties through their
23   undersigned counsel, subject to the approval of the Court, that Carol A Ray be
24   awarded attorney fees in the amount of four thousand three hundred dollars
25   ($4,300.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),
26   and costs in the amount of four hundred dollars ($400.00) under 28 U.S.C. § 1920.

                                             -1-
1    This amount represents compensation for all legal services rendered on behalf of
2    Plaintiff by counsel in connection with this civil action, in accordance with 28
3    U.S.C. §§ 1920; 2412(d).
4           After the Court issues an order for EAJA fees to Carol A Ray, the
5    government will consider the matter of Carol A Ray's assignment of EAJA fees to
6    Young Cho. The retainer agreement containing the assignment is attached as
7    exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
8    honor the assignment will depend on whether the fees are subject to any offset
9    allowed under the United States Department of the Treasury's Offset Program.
10   After the order for EAJA fees is entered, the government will determine whether
11   they are subject to any offset.
12          Fees shall be made payable to Carol A Ray, but if the Department of the
13   Treasury determines that Carol A Ray does not owe a federal debt, then the
14   government shall cause the payment of fees, expenses and costs to be made
15   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
16   executed by Carol A Ray.1 Any payments made shall be delivered to Young Cho.
17          This stipulation constitutes a compromise settlement of Carol A Ray's
18   request for EAJA attorney fees, and does not constitute an admission of liability on
19   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
20   shall constitute a complete release from, and bar to, any and all claims that Carol A
21   Ray and/or Young Cho including Law Offices of Lawrence D. Rohlfing may have
22   relating to EAJA attorney fees in connection with this action.
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                              -2-
1          This award is without prejudice to the rights of Young Cho and/or the Law
2    Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
3    42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: September 25, 2019          Respectfully submitted,
5                                      LAW OFFICES OF LAWRENCE D. ROHLFING
6                                           /s/ Young Cho
                                   BY: __________________
7                                     Young Cho
                                      Attorney for plaintiff Carol A Ray
8
9    DATE: September 25, 2019          MCGREGOR W. SCOTT
                                       United States Attorney
10
11
                                              /s/ Ben A. Porter
12
                                       BEN A. PORTER
13                                     Special Assistant United States Attorney
                                       Attorneys for Defendant
14                                     ANDREW M. SAUL, Commissioner of Social
                                       Security (Per e-mail authorization)
15
16
17
18                                            ORDER

19         Pursuant to the parties’ stipulation, IT IS SO ORDERED.

20   DATED: September 26, 2019                        /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26

                                                -3-
